


PRIMACARE CORPORATION
 
PROMISSORY NOTE
 
U.S. $300,000 Henderson, Nevada, January 22, 2008
 
1.  GENERAL. FOR VALUE RECEIVED, PRIMACARE CORPORATION, a Florida corporation
(“Payor”), does hereby covenant and promise to pay to the order of BLUEWATER
PARTNERS S.A., a Panama corporation, or its assigns or successors (“Payee”), in
legal tender of the United States, the sum of Three Hundred Thousand Dollars
($300,000.00), or so much thereof as maybe outstanding, plus interest as
calculated below, which shall be due and payable upon the following terms and
conditions contained in this promissory note (this “Note”).
 
2.  Term.  This Note shall mature on the fifth anniversary of the date of this
Note (the “Maturity Date”).
 
3.  Payment Terms.  The entire outstanding unpaid principal balance, plus all
accrued interest thereon (collectively, the “Obligations”), shall be due and
payable on the Maturity Date.  The Obligations shall be payable by wire transfer
of immediately available funds to the account of Payee or by certified or
official bank check payable to Payee delivered to Payee at the address of Payee
as set on the records of Payee or such other business address as shall be
designated in writing by Payee.
 
4.  Prepayment.  The Payor may prepay the outstanding principal amount of this
Note and any accrued interest or Obligation, in whole or in part at any time
without penalty.
 
5.  Interest.  Interest shall accrue on the outstanding principal balance the
London Interbank Offered Rate for six months U.S. dollar deposits as published
in the “Money Rates” column of the local edition of The Wall Street Journal
(“LIBOR”) plus three percentage points (3%) per annum compounded annually,
calculated on the basis of a 365-day year based upon the actual number of days
lapsed.  Notwithstanding the foregoing, upon an Event of Default (as defined
below), this Note shall bear interest on and after the date of such Event of
Default pursuant to Section 7.b below.
 
6.  Application of Payments. All payments made hereunder shall be applied first
to accrued interest, and then to principal or in such other order or proportion
as the Payee of this Note may elect.
 
7.  Default:
 
a.  Each of the following events shall constitute an “Event of Default”:
 
i.  The Payor’s failure to pay to the Payee any of the Obligations when and as
due under this Note, if such failure continues for a period of at least five (5)
Business Days;
 
 
 

--------------------------------------------------------------------------------

 
ii.  The Payor: (1) applies for or consents to the appointment of a receiver,
trustee, custodian or liquidator of it or any of its property, (2) files a
voluntary petition in bankruptcy; (3) files an answer seeking reorganization or
an arrangement with creditors; (4) otherwise seeks to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution,
liquidation or other similar laws or statutes; (5) files any answer admitting
the material allegations of a petition filed against it in any proceeding under
any such laws identified in subsection 7.a.ii(4), or (6) makes a general
assignment for the benefit of its creditors;
 
iii.  There shall be filed against the Payor an involuntary petition seeking
reorganization of the Payor or the appointment of a receiver, trustee, custodian
or liquidator of the Payor or a substantial part of its assets, or an
involuntary petition under any bankruptcy, reorganization or insolvency law or
any jurisdiction, whether now or hereafter in effect (any of the foregoing
petitions being hereinafter referred to as an “Involuntary Petition”) and such
Involuntary Petition shall not have been dismissed within ninety (90) days after
it was filed.
 
iv.  There is a Change of Control of the Payor.  For purposes of this Note, the
term “Change of Control” means any of the following events, unless the
transaction is a non-taxable mere change in corporate form of Payor: (1) all or
substantially all of the Payor’s assets are sold or otherwise transferred; (2) a
majority of voting control or, whether or not a single person holds such voting
control, of the Payor is transferred or otherwise sold to any person; or (3) the
Payor is merged (whether by pooling or any other accounting form) with another
entity or entities or otherwise alters its form or capital structure and the
persons holding a majority of voting control of the Payor before the transaction
no longer hold such voting control of the surviving entity, regardless of
whether the form of control by the third party is by contract, stock interest,
or the existence of rights convertible into stock or other securities that would
effectively control the Payor if exercised; or
 
b.  Default Interest.  Upon an Event of Default, and unless and until cured, the
rate of interest accruing on the unpaid principal balance shall be LIBOR plus
5%, independent of whether the Payee of this Note elects to accelerate the
unpaid principal balance as a result of such default.
 
c.  Remedies on Event of Default.  Upon an Event of Default and at any time
thereafter during the continuance of such Event of Default, at the election of
the Payee, the Obligations shall immediately become due and payable, without
notice, presentment, demand, or protest, all of which are hereby expressly
waived.  In case any one or more Events of Default shall occur and be continuing
and acceleration of this Note shall have occurred, the Payee may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms hereof or thereof or in and of the exercise of any power
granted hereby or thereby or by law.  No right conferred upon the Payee hereby
shall be exclusive of any other right referred to herein or hereafter available
at law, in equity, by statute or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
8.  Transfer, Exchange or Replacement of Note.
 
a.  Transfer.  Except as provided in Section 10.h, this Note may not be
transferred without the express written consent of the Payor.  If this Note is
to be transferred, the Payee shall surrender this Note to the Payor, whereupon
the Payor will issue and deliver upon the order of the Payee a new Note,
registered as the Payee may request, representing the outstanding principal
being transferred by the Payee and, if less then the entire outstanding
principal is being transferred, a new Note to the Payee representing the
outstanding principal not being transferred.  The Payee and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
for prepayment as provided in Section 4, the outstanding principal represented
by this Note may be less than the principal stated on the face of this Note.
 
b.  Exchange. The Payee may, at its option, in person or by duly authorized
attorney, surrender this Note for exchange, at the principal business office of
the Payor, and receive in exchange therefor, a new Note in the same principal
amount as the unpaid principal amount of this Note, each such new Note to be
dated as of the date of this Note and to be in such principal amount as remains
unpaid.
 
c.  Replacement.  Upon receipt by the Payor of evidence satisfactory to it of
the loss, theft, destruction, or mutilation of this Note and (in the case of
loss, theft or destruction) of an indemnity reasonably satisfactory to it, and
upon surrender and cancellation of this Note, if mutilated, the Payor will
deliver a new Note of like tenor in lieu of this Note.  Any Note delivered in
accordance with the provisions of this Section 8 shall be dated as of the date
of this Note.
 
d.  No transfer by Payor.  This Note may be transferred by the Payor in the
event of a Change of Control of the Payor in the event that the security for
payment hereof is maintained.
 
9.  Notices.  All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to have been duly given if personally delivered, sent by facsimile or if sent by
nationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:
 
if to the Payor:
 
PrimaCare Corporation
2501 N. Green Valley Parkway, Suite 111
Henderson, NV  89014
Attention:  Ashvin Mascarenhas, President
Facsimile:


(with a copy to)


Foley & Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL  33602
Attention:  Martin Traber, Esq.
Facsimile:  (813) 221-4210


 
 

--------------------------------------------------------------------------------

 
if to the Payee:
 
Bluewater Partners S.A.
222 Old Prospect Road
Grand Cayman, Cayman Islands KY1-1206
Attention:  Myron Gushlak, Managing Director
Facsimile:  (345) 947-5054


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section.  Any such notice or communication shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.
 
10.  Miscellaneous
 
a.  Extension of Maturity.  Should the Obigations become due and payable on
other than a Business Day, the Maturity Date shall be extended to the next
succeeding Business Day.  For the purposes of this Note, a Business Day shall be
any day that is not a Saturday, Sunday or legal holiday in the State of Florida.
 
b.  Attorneys’ and Collection Fees.  Should the Payee retain counsel to enforce
Payor’s obligations hereunder, whether or not suit is instituted, the Payor
agrees to pay, in addition to the Obligations, all reasonable costs of
collection, including reasonable attorneys’ and professionals’ fees and
expenses, incurred by the Payee in collecting or enforcing this Note.
 
c.  Amendments and Waivers.  This Note may be amended, and any provision hereof
may be waived, only with the express written consent of the Payor and the Payee.
 
d.  Choice of Law and Consent to Venue and Jurisdiction. This Note shall be
governed, construed and enforced in accordance with the laws of the State of
Florida.  The Payee consents to the sole and exclusive jurisdiction and venue of
the courts of the State of Florida, exclusive of its choice of law provisions,
and to the jurisdiction and venue in a court of competent jurisdiction in and
for Hillsborough County, Florida.
 
 
 

--------------------------------------------------------------------------------

 
e.  Waiver of Jury Trial:  PAYOR AND PAYEE HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR PAYOR
AND HOLDER ENTERING INTO THIS AGREEMENT.
 
f.  Invalidity of Any Part.  If any provisions or part of any provision of this
Note shall for any reason be held invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions or the remaining part of any effective provisions of this Note,
and this Note shall be construed as if such invalid, illegal or unenforceable
provision or part thereof had never been contained herein, but only to the
extent of its invalidity, illegality or unenforceability.
 
g.  Time.  Time is of the essence hereunder.
 
h.  Binding nature.  This Note is binding on the parties and their successors
and assigns.  Without limiting the foregoing, Payor acknowledges and agrees that
Payee’s estate, personal representatives, executors and beneficiaries shall,
upon Payee’s death, succeed to all of his rights and entitlements hereunder and
to enforce the other terms and conditions herein.  For the avoidance of doubt,
any place in this agreement where the word “Payee” appears it shall include any
person who shall be a holder of this Note.
 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed by its
duly authorized officer as of the date first written above, and the parties
agree to be bound by the terms and conditions contained herein.
 
PRIMACARE CORPORATION




By:       /s/ Ashvin Mascarenhas                                                
Name:  Ashvin Mascarenhas
Title:     President


 


 


 


 
FOR VALUE RECEIVED and in consideration for and as an inducement to Payee to
extend to the Payor the debt for which this Note is issued, Ashvin Mascarenhas
(the “Guarantor”), hereby guarantees to Payee the full, complete, and timely
payment of all amounts owing from time to time by Payor to Payee under this
Note.  This Guaranty is absolute and unconditional.  Guarantor waives all rights
to notice in connection with this Guaranty, including, but not limited to,
notice of acceptance of this Guaranty by Payee.  Guarantor agrees that, with or
without notice to Guarantor, the Payee may at any time, either with or without
consideration, agree to any amendment, modification or assignment of the terms
of this Note.  This Guaranty shall bind and inure to the benefit of the
respective heirs, personal representatives, successors and assigns of Guarantor.
 
GUARANTOR:
 


 


    /s/ Ashvin Mascarenhas          
Ashvin Mascarenhas
 

